Title: To Alexander Hamilton from Nathaniel Appleton, 9 September 1790
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston. 9 September 1790
Sir,
Your favour 31st Augt. was recd. by the last Post informing me that the President of the United States had been pleased to appoint me a Commissioner of Loans in this State; a continuance of confidence from the Government of the United States after 14 Years services, is highly gratifying to a mind who ranks reputation in the highest class of worldly acquirements. I shall proceed immediately to qualify myself agreeably to the Act of Congress and your directions; the Bondsmen whom I shall propose to the Attorney of this District, I doubt not will be satisfactory both to him & to you; what further Instructions you shall see proper to give, I shall endeavour to conform to; I note that it will be necessary to the public safety that the Commissr. reside at the place where the Checks and documents relative to the Debt of ⟨this state⟩ are deposited. Up⟨on⟩ which I would inform you that the Treasurer of this State holds his office in this Town. Upon this circumstance I beg leave to observe that the Certificates of debt due from this State in but few instances express the purpose for which they were issued, for in the Year  an act passed the Legislature of this State impowering the Treasurer to call in all the public securities, consolidate the same by a Table of depreciation established by Law, and issue new Certificates for the same. Therefore it will be impossible for me to determine by the face wither they were issued for any purpose other than compensations & expenditures for services or supplies towards the prosecution of the late War &c. To apply to the Treasurer in every instance will be very tedious I would therefore humbly propose, or suggest for your consideration the propriety of having all the State paper, proposed to be loaned, first pass through the hands of the Treasurer as he can best determine the purpose for which the Notes were issued, and wither they are genuine. & let him ascertain the full amount of the Principle & Interest to the last of Decemr. 1791. and give to the holder one Certificate thereof, which Certificate may be the basis of a subscription to the Loan proposed by the United States, and that the State Treasurer detain & deface the original Certificates or Notes; this you will percieve will take off a great burthen from the Commissioners, and lodge that immense quantity of paper in the Office where it was issued; if any thing of this Kind should be thought proper & an Act or resolve of this Legislature be necessary for accomplishing the same, I have to inform you that the General Court of this State will meet the 15 Inst. and their session will probably be very short as they meet solely in consequence of the Assumption of the State debts. Doubtless they would pass a Resolve agreeably to the above, if it should be proposed, & the plan would compo⟨rt⟩ with the Act of Congress. With sentiments of esteem I have the honor to be Sir your most humbe. Servant
N.A.
